 

Exhibit 10.32

 

Extension to Glenn S. Dickman promissory notes

 

Reference is made to the Promissory note by and between the undersigned parties
Glenn S. Dickman and Sundance Strategies, Inc. dated December 4, 2018, October
9, 2018 and July 25, 2018 and August 4, 2019.

 

Be it known, that for good consideration the parties made the following
additions or changes to the promissory notes as if contained therein:

 

  1. Due date for these notes will be extended to the earlier of November 30,
2021 or at the immediate time when the anticipated additional funds from the
first bond or other proceeds are received.         2. Sundance Strategies agrees
to provide the lender 450,000 warrants for Sundance Strategies, Inc., shares at
an exercise price of $.05 per share. These warrants will have a 5 year available
exercise window from the date of this extension. All other terms and provisions
shall remain in full force and effect. The Company will have no obligation to
register these shares.

 

Glenn S. Dickman         /s/ Glenn S. Dickman   By: Glenn S. Dickman        
Date: November 5, 2019  

 

Sundance Strategies, Inc.         /s/Randall F. Pearson   By: Randall F.
Pearson, It’s President  

 

Date: November 5, 2019  

 

 

